WRIT OF MANDAMUS
r;
                                FRANCISCO GOMEZ,Applicant
                                           . v.          th
                          DENISE COLLINS,Judge,208 District
                                  Court of Harris County,
                                         Respondent
        On the day of (September 28,2015) !·respectfully proceed to.file a Writ of
     Mandamus for the following reasons.
        My application for a Writ of Habeas Corpus Article i1.07 'Was· received by the
     Court of Harris County and filed (February 13,2014) and styl~d. ,(CAUSE; No:
     9424768-D)
        The said Court failed to transmit my application for a writ of habeas corpus
     11.07 to the Court· of Criminal Appeals of Texas after the 35 day time period.
        The trial Court ·also failed to ensure compliance with statues deg~J~g with
     actions to be taken on habeas petitions by not completing all wo:i&E::&.eft1!I~£E@ I~ th-
     in spec~fied limits or by entering orders designating .unres6~(jlf:S~JlCf.~ll~~[A;Pt:ALS
     resolut~on.                                                                         · ~
     1.. Mandamus. key 16 ( 1)'                                           SEP 3 0 2015
       Application for original writ of mandamus compelli~g:district,'court judge to act
     on petition for wTit of habeas corpus was rendered moot after ·judg~,COffiP.lied with
     appellate court's order requiring reasons for delay in acting ott\fF>gtJtQ'Q~£~@(eyf\ter
     application for writ of habeas corpus was received by appellate court.          '
     2. Habeas Corpus key 689
        Trial courts must ensure compliance with.statues dealing with actions to be taken
     on habeas petitions, either by completing all work required within 35-,day time
     limit orby entering ·orders designating unresolved issues for resolution.
     Vernon'sAnn.Texas C.C.P.· art. 11.07, §§1: et.seq.,2(b~d) • .
        The Legislature provided a total of thirty.;..five days in Which the State may
     respond to a petition and in which the trial court may determine whether facts
     to be resolved, and, i f there are ·such issues, to enter . an order designating
     those issues for resolution. Art.: 11.07',.§ ·2(b) and·{c). V.A.C.C.P.
        There is no authority granting' the' trial courts to extend the limits with-
     out the entery of such an order.·Ar·t. 11.07,··§ 2(q),V.A.C.C.P.
       see: McCree v. Hampton 824.sw.2d 578 {Tex.Crim,.App 1992)
        In the matter of '(CAUSE;No:9424768~D) application for writ of habeas corpus,
     the following issues need resolution.
     1. Whether applicant is. aG-tually 'innocent;
     2. Whether applicant' was' denied.a fair. trial;
     3. Whether applicant was.denied a ·effective·assistanceof counsel in trial;
     4. Whether an illegal enhancement paragraph was used;and
     5. Whether the trial court abused its discretion.
                                      PRAYER
                 .   .
        I prg~ that the Cciurt of Criminal Appeals of Texas grant me leave
     to file this Writ of Mandamus requesting the transmission of my said
     application and reason for delay.
      Sincerely, ..A ,/>r.-0
         ~ 0Jf}1ri.J(/J_ .
     .:;;;;
     Francisco Gomez #742398
                                                                                          ·: